— Determination unanimously confirmed and petition dismissed, without costs. Memorandum: This is a CPLR article 78 proceeding to review a determination of the Commissioner of Motor Vehicles which suspended the license and driving privileges of petitioner for 30 days. On September 23, 1983, at about 10:30 p.m., petitioner’s 34-wheel, double-bottom tractor trailer rig struck a passenger car which had partially left the road and was skidding sideways out of control at a highway construction site where traffic was restricted to one lane of travel. The record contains substantial evidence to support the finding of the Administrative Law Judge that petitioner, by failing to drive his truck at a reduced speed, violated Vehicle and Traffic Law § 1180 (e) once he knew or should have known that the passenger car ahead of him was experiencing trouble. Respondent possessed authority to suspend petitioner’s license and this was an appropriate penalty under the circumstances. (Article 78 proceeding transferred by order of Supreme Court, Onondaga County, Donovan, J.) Present — Doerr, J. P., Den-man, Green, Pine and Schnepp, JJ.